    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 1 of 31




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

APRIL KIMBLE,                            )
                                         )   Civil Action No.:
      Plaintiff,                         )   1:19-cv-02549-JPB-JSA
                                         )
            v.                           )
                                         )
QUALITY ASSIST, INC. and                 )
TRACEY BANKHEAD                          )
                                         )
      Defendants.                        )

             MEMORANDUM OF LAW IN SUPPORT OF
         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      There is no evidence that Plaintiff was treated differently by anyone at

Quality Assist (“QA”) because of her race or her sexual orientation, or that she was

subject to any adverse employment actions prior to the termination of her

employment. Likewise, there is no evidence to suggest unlawful retaliation,

particularly given Plaintiff’s admission that she never expressed a belief to anyone

at QA that she felt treated differently because she was African American or

homosexual. In fact, the indisputable evidence shows that the only person that

Plaintiff has accused of discrimination and retaliation (i.e., Defendant Tracey

Bankhead) had no input into the decision to terminate her employment and, in fact,

saved Plaintiff from being fired more than once. The record evidence also

                                         1
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 2 of 31




substantiates the fact that Plaintiff’s employment with QA ended as a result of her

own ongoing work performance deficiencies. For these reasons, summary

judgment is appropriate on all counts of Plaintiff’s Second Amended Complaint.

                          FACTUAL BACKGROUND

      Plaintiff began working for QA on September 24, 2015, as a Content

Developer II, which was a salaried position. (SUMF ¶¶ 4, 28) She reported

directly to supervisor Tracey Bankhead. (SUMF ¶ 4) During her first few months

of employment (i.e., until approximately December) Plaintiff was assigned to

review existing QA courses to learn how they were constructed, organized and

formatted. (SUMF ¶59). During that time period she also participated in QA’s

training course for the Content Team called “Just Right.” (SUMF ¶60).

      In January 2016 Plaintiff became responsible for producing the first draft of

original course manuscripts for online learning courses, which were subject to pre-

established deadlines that were provided well in advance. (SUMF ¶¶ 61, 65) But,

unfortunately, by December 2015 it had already become evident that Plaintiff had

problems meeting deadlines. (SUMF ¶66) Thus, the increase in Plaintiff’s

responsibilities in January was a big concern to the company’s CEO, Dr. Annette

Sibley, because missed deadlines on manuscripts would create a “domino effect”

on an entire project, as a manuscript had to be complete and in final format before


                                        2
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 3 of 31




the rest of the team could start their portion of the work on it. (SUMF ¶¶ 64, 67).1

      For this reason, Dr. Sibley decided that she should step in to assist Ms.

Bankhead and provide additional one-on-one support to Plaintiff with the hope of

improving her work product and ensuring that projects remained on track. (SUMF

¶ 68). By January, Dr. Sibley was having weekly meetings with Plaintiff,

reviewing her work, and providing regular feedback on how to improve. (SUMF ¶¶

70, 71, 75)   But despite Dr. Sibley’s and Ms. Bankhead’s efforts in January and

February, Plaintiff was still missing deadlines and turning in work that was

incomplete and full of errors. (SUMF ¶¶ 72-87) As a result, Dr. Sibley and Ms.

Bankhead had to take time away from their other projects to correct and re-write

Plaintiff’s submissions. Id. For these reasons, Dr. Sibley was already considering

Plaintiff’s termination, but she held off because Ms. Bankhead asked her to give

Plaintiff a chance to continue working on her skills. (SUMF ¶¶ 140, 141)

      On March 4, 2016, Plaintiff was given a performance review. Dr. Sibley

had determined that Plaintiff’s work did not merit a pay increase, based on her

continued failure to meet deadlines and improve the quality of her work. (SUMF

¶¶ 87, 88) Ms. Bankhead met with Plaintiff and explained to her why she was not


1
  Other members of QA’s executive management team had similar concerns
regarding Plaintiff’s abilities to handle these projects. (SUMF ¶¶ 65, 141)


                                          3
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 4 of 31




getting a raise and reiterated the importance of meeting deadlines and submitting

work that was complete. (SUMF ¶¶ 89-90, 105). Plaintiff became very upset about

not receiving a raise. (SUMF ¶ 91) She reacted by immediately sending a letter to

Susan Mow, who handled HR matters at QA, wherein Plaintiff expressed her belief

that she was entitled to a pay increase, even though her offer letter merely noted

that she would be “considered” for one after 6 months at QA. (SUMF ¶¶ 91-94).

Dr. Sibley responded to that letter and explained to Plaintiff that she was only

offered “consideration” for a pay increase at 6 months, but the deficiencies in her

work rendered a raise inappropriate at that time. (SUMF ¶ 95) Dr. Sibley then

agreed that QA would reevaluate the subject at the 12 month point. Id.

      Going into the spring of 2016, Plaintiff continued to submit incomplete,

untimely work that required significant editing. (SUMF ¶¶ 96-99). During that

time period Plaintiff’s behavior and attitude were noticeably declining. For

example, Plaintiff was frequently away from her desk and no one could locate her,

and she would fail to show up for meetings that Ms. Bankhead had set up to help

Plaintiff improve her work. (SUMF ¶¶ 112-113). In addition, she was defensive,

argumentative, and displayed negative body language when Dr. Sibley pointed out

issues with her work during their one-on-one sessions. (SUMF ¶¶ 106-107).

      The situation deteriorated further in May 2016. For example, Plaintiff was


                                         4
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 5 of 31




supposed to stay late at the office with Ms. Bankhead on May 9, 2016, to finish an

important project that had to be submitted the next day. (SUMF ¶¶ 100-104). But,

even though the work was not completed, Plaintiff decided she was going to leave

work to pick up her dog. (SUMF ¶ 105)2 The next day, while her team was

scrambling to finish the project that was due, Plaintiff used her time at the office to

send Ms. Mow a condescending email about how she was aware of how to fill out

timesheets,3 after Ms. Mow mentioned an error on one and reminded Plaintiff to

put a new date on the form each week. (SUMF ¶ 110).

      Also on May 10th Plaintiff made a point to approach Ms. Mow and claim

that she had been working extra hours to “make up” time that she took for lunch

breaks. (SUMF ¶¶ 116) Prior to this discussion, the only conversation Plaintiff

ever had about lunch breaks with a QA supervisor or member of management was

in October 2015, when Ms. Bankhead shared her belief and personal practice that a

salaried employee was supposed to work an 8 hour day, excluding any time taken


2
  Information obtained in discovery shows that Plaintiff clearly was not focused on
her work that day, as she had been chatting back and forth with someone that
afternoon prior to leaving the office, and was commenting about her “crazy boss”
giving her a “ridiculous deadline.” See SUMF Ex. 13 (Produced by Plaintiff with
the file name “5 9 16 Hangout with Jashira Sullivan”)
3
  Timesheets were weekly logs used by QA for employees to keep track of time
spent on particular client projects. These timesheets did not affect an employee’s
pay in any way. (SUMF ¶¶ 32, 33)

                                          5
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 6 of 31




for lunch.4 (SUMF ¶¶ 44-46, 117). In response to Plaintiff’s comments, Ms. Mow

assured Plaintiff that she was not being penalized in any way for taking a lunch,

and explained that she was not required to make up any time. (SUMF ¶ 118) Just

after speaking with Plaintiff, Ms. Mow spoke with Ms. Bankhead to discuss the

issue and clear up any misunderstanding about how QA viewed employees’ lunch

breaks. (SUMF ¶ 119) That discussion was the first time in her 19 years at QA

that Ms. Bankhead learned that she was mistaken about her long-time practice of

not including lunch time as part of an 8-hour work day. (SUMF ¶ 44-46, 120) As

soon as Ms. Bankhead was done speaking with Ms. Mow, she immediately went to

Plaintiff and apologized for her mistaken belief about lunch breaks. (SUMF ¶ 120)

      Apparently, Plaintiff remained angry even after this resolution of the lunch

break issue. For instance, in an online chat with friends one week later (during

work hours), Plaintiff was talking about Ms. Bankhead and the lunch break issue,

and stated that “this crazy heffa has been working all these stupid hours for the 19

years she’s been working for the company.” (SUMF ¶ 111) Plaintiff then stated

that she “stopped caring” and bragged that she didn’t go to work until 11 a.m. Id.


4
  Plaintiff understood the October 2015 conversation with Ms. Bankhead to mean
that if she got to work at 9.a.m. and did not take lunch, she should work until 5
p.m., and if she took an hour lunch she should work until 6.p.m. (i.e., 8 hours of
“in office” work time each day) (SUMF ¶ 47)


                                         6
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 7 of 31




      Three days after that (i.e., May 20), Plaintiff emailed Ms. Bankhead to

question the mistaken information that was provided 7 months prior about lunch

breaks, even though the issue had already been resolved. (SUMF ¶ 121)          In

response, Ms. Bankhead asked Plaintiff to come to her office, as she felt it would

be better to discuss things in person. (SUMF ¶ 122) Shortly thereafter they had a

meeting wherein Plaintiff was agitated and yelling at Ms. Bankhead about lunch

breaks, claiming she was being treated “differently” than Ms. Ramey. (SUMF ¶¶

124). Ms. Bankhead then explained that salaried professionals are not concerned

with the number of hours worked each day; they stay until the work gets done.

(SUMF ¶125). Plaintiff then stormed out of Ms. Bankhead’s office and went to

speak with Ms. Mow (SUMF ¶ 131)

      When Plaintiff arrived at her office, Ms. Mow was perplexed as to why she

was bringing up lunch breaks again, given that the issue had already been settled.

(SUMF ¶ 132). During this conversation, VP Kim-Tai. Demars walked by and

heard Plaintiff’s elevated voice through Ms. Mow’s closed office door. (SUMF ¶

133) She thought Plaintiff was upset, so she went into Ms. Bankhead’s office and

asked if she knew what was happening. (SUMF ¶¶ 134) Ms. Bankhead suggested

that Ms. Demars join the meeting in Ms. Mow’s office, so she did. Id. Ms. Demars

then observed Plaintiff once again claiming that she was working more hours and


                                        7
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 8 of 31




was not getting paid for the time she went to lunch. (SUMF ¶¶ 118, 132, 136)

During that conversation Ms. Mow repeatedly asked Plaintiff what she would like

the company to do to help her and address her concerns, but Plaintiff would not

respond. (SUMF ¶ 139). Due to Plaintiff’s high level of emotion, Ms. Demars

suggested that she go home for the rest of the day so she could calm down and

collect herself. (SUMF ¶ 140)

      Later that day, Ms. Mow and Ms. Demars spoke with Dr. Sibley (who was

out of town) to inform her about the conflict between Plaintiff and Ms. Bankhead,

and the subsequent conversation in Ms. Mow’s office. (SUMF ¶`¶ 143-144) After

learning about what had happened and reflecting upon Plaintiff’s repeated work

deficiencies and failure to improve, as well as Plaintiff’s refusal to understand what

it meant to be a salaried employee, Dr. Sibley decided that it was time to end

Plaintiff’s employment. (SUMF ¶¶ 145-148) Dr. Sibley called Ms. Bankhead, Ms.

Mow and Ms. Demars over the weekend to inform them of her decision. (SUMF ¶

145) When Ms. Bankhead was told about the decision, she informed Dr. Sibley

that she was still willing to work with Plaintiff, but Dr. Sibley did not change her

mind. (SUMF 151). Dr. Sibley informed Plaintiff that her employment was

terminated on May 23, 2016, and explained to her that the ongoing issues with her

work were the primary basis for the decision. (SUMF ¶ 155-156)


                                          8
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 9 of 31




      In late May and June of 2016 Plaintiff and Ms. Mow exchanged emails

about Plaintiff’s final paycheck and some personal items that remained at QA’s

office. (SUMF ¶¶ 157-159). At no point during those exchanges did Plaintiff claim

she felt discriminated or retaliated against by anyone at QA. Id. Instead, Plaintiff

went to the EEOC and filled out an Intake Questionnaire wherein she only claimed

race discrimination based on allegations that (1) her Caucasian comparator Melissa

Ramey was treated better by Ms. Bankhead because she got “paid lunch breaks”

and (2) she was fired because she sent an email to Ms. Bankhead about being

treated “differently.” (SUMF ¶¶ 160-164) When the EEOC turned that Intake

Questionnaire into a Charge of Discrimination, a claim of sexual orientation

discrimination magically appeared, but there were no additional alleged acts of

discrimination, comparators, or names of persons who supposedly discriminated or

retaliated against Plaintiff. Compare Pl. Dep. Exs. 3 and 4.

      Plaintiff subsequently filed her Complaint, then amended it twice (See Docs

1, 23 and 59), which includes claims of discrimination and retaliation based on a

myriad of alleged actions that were never cited to the EEOC, and for which

Plaintiff has failed to provide evidence of any examples. Defendants now present

their Motion for Summary Judgment, demonstrating why this lawsuit should be

dismissed in its entirety.


                                          9
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 10 of 31




                       ARGUMENT AND AUTHORITY

      Plaintiff asserts claims of race and gender/sexual orientation5 discrimination

against QA and Ms. Bankhead based largely on alleged acts for which there is no

evidence that they occurred. In fact, she is assuming that her identification as

African American and homosexual should automatically lead to the conclusion that

she was treated differently at work because of those characteristics. For example,

Plaintiff ignores the evidence of her ongoing performance deficiencies throughout

her employment with QA, and speculates that the termination of her employment

must have been related to her race.6 She further alleges that her termination of

employment was also an act of retaliation, despite her admission that she never

made a complaint to QA that she felt discriminated against or treated differently

because of a protected characteristic. Finally, Plaintiff contends that Ms. Bankhead

should be individually liable for race discrimination and retaliation under 42
5
  Counts I and II indicate claims based on “sex discrimination, sexual orientation,
and gender non-conformity.” The “gender non-conformity” aspect is based on
Plaintiff’s belief that being homosexual automatically renders her as such. See
Doc. 59 ¶ 36. But, that conclusion is contradicted by Plaintiff’s assertions that she
appears “gender conforming” and “feminine” See Doc. 59 ¶¶ 14, 15. Because
Plaintiff has failed to distinguish between the theories, Defendants will address the
sexual orientation and “gender non-conformity” allegations as one claim. See
Robertson v. Riverstone Cmtys., LLC, Appeal No. 19-13175, *27 (11th Cir. Mar.
5, 2021)("[A] party is bound by the admissions in his pleadings.")
6
  Plaintiff has not raised an allegation of sexual orientation discrimination related
to the termination. See Doc. 59; See also Pl. Dep., Exs. 3 and 4.

                                         10
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 11 of 31




U.S.C. § 1981 (“§1981”), without any evidence that her race was a factor in any

aspect of her employment with QA, or that Ms. Bankhead had any involvement in

the decision to terminate her employment.

      The truth, as demonstrated by the evidence in the record, is that Dr. Sibley

had very legitimate reasons to terminate Plaintiff’s employment long before May

23, 2016. Even after she and Ms. Bankhead spent several months with Plaintiff

training her and working one-on-one, Plaintiff continued to repeatedly miss

deadlines and turned in incomplete work that had numerous errors. For many

months Dr. Sibley and other members of the QA management team felt that

Plaintiff’s employment needed to end because she was costing the company time

and money. But, Ms. Bankhead intervened with Dr. Sibley to give Plaintiff

additional chances to improve. However, when Plaintiff decided to re-hash the

already resolved lunch break issue in late May 2016, it confirmed to Dr. Sibley that

QA and Plaintiff were never going to be a good fit. Plaintiff just refused to

understand that she was a salaried employee and that QA’s concern was that her

work was on time and completed properly. So, Dr. Sibley finally decided that it

was time for the employment relationship to end. There is absolutely no evidence

to dispute what really happened and, therefore, summary judgment is appropriate

on all counts of Plaintiff’s Second Amended Complaint.


                                        11
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 12 of 31




I.     The Evidence Does Not Support Any Claims of Discrimination

       Plaintiff’s claims of race and gender/sexual orientation discrimination are

somewhat confusing, as she cites to different factual allegations in three separate

Counts of her Second Amended Complaint. See Doc 59.7 For example, Count I

asserts a Title VII gender/sexual orientation claim based on allegations that QA (1)

“paid similarly-situated gender-conforming, heterosexual employees for lunch

breaks while not paying Ms. Kimble’s lunch breaks;” (2) did not “mandat[e] that

the similarly-situated gender-conforming, heterosexual employees sign in and out

at lunch time;” (3) “assist[ed] similarly-situated, gender-conforming, heterosexual

employees with their work rather than hypercriticizing them;” and (4) was not

“surveilling similarly-situated gender-conforming, heterosexual employees.” Id. at

¶37.8 Count III is a Title VII race discrimination claim based on “discipline and

the termination of her employment.” Id. at ¶ 54. Count V raises another race


7
  Ms. Bankhead is the only person Plaintiff has accused of discrimination. See,
generally, Doc. 59; Kimble Dep. Ex. 4 (PL00007), Ex. 5, Ex. 8 (at pp. 6 and 7).
8
  Plaintiff’s allegation that she was treated differently regarding lunch breaks based
on her sexual orientation (Doc. 59 ¶37) does not fit within her own timeline.
Specifically, while she claims that the purported gender/sexual orientation
discrimination began just after the holiday party in December (See Doc. 59 ¶ 16),
the issue regarding lunch breaks originated in October 2015 (i.e., at least 2 months
prior). (SUMF ¶ 423, 117). Likewise, the time frame of any other gender/sexual
orientation claims must be limited to after the December 2015 holiday party based
on Plaintiff’s own assertions. See Doc. 59 ¶ 16.

                                         12
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 13 of 31




discrimination claim against QA and Ms. Bankhead under §1981,9 wherein

Plaintiff again claims that she was “forced” to sign in and out for lunch and

restroom breaks, and was supposedly not paid for lunch breaks. Id. at ¶ 69

       None of these claims of alleged discrimination involve “direct evidence,” as

Plaintiff admits that no comments were made to her by anyone at QA regarding her

race, gender, sexual orientation, or appearance. (SUMF ¶¶ 9, 10).10 Thus, to

survive summary judgment on her discrimination claims, Plaintiff must point to

sufficient evidence to suggest an inference of discrimination under either the

McDonnell-Douglas burden-shifting model11 or by "present[ing] a convincing

mosaic of circumstantial evidence that would allow a jury to infer intentional


9
 The analysis is the same for a §1981 claim as a Title VII claim. See Standard v.
A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).
10
   Direct evidence is evidence that, "if believed, proves the existence of a fact
without inference or presumption." Fernandez v. Trees, Inc., 961 F.3d 1148, 1156
(11th Cir. 2020) (citation omitted). "Only the most blatant remarks, whose intent
could mean nothing other than to discriminate on the basis of some impermissible
factor constitute direct evidence of discrimination." Id
11
   This paradigm first requires Plaintiff to point to evidence in the record that will
allow her to establish a prima facie case of discrimination. If Plaintiff satisfies that
requirement, Defendants can rebut any presumption of discrimination by
articulating a legitimate, nondiscriminatory reason for the alleged discriminatory
actions. Id. At that point, the plaintiff’s claim will not survive unless she can
demonstrate that the evidence will permit a factual finding that the defendant’s
proffered reason was merely a pretext for unlawful discrimination. Bryant v. Jones,
575 F.3d 1281, 1307 (11th Cir. 2009).

                                          13
      Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 14 of 31




discrimination by the decisionmaker." Robertson at *16 (citation omitted).

However, there is no evidence to support the allegations under either analysis.

         A. Plaintiff’s Discrimination Claims           Cannot     Survive    Under    A
            McDonnell Douglas Analysis.

         Plaintiff cannot meet her initial burden under a McDonnell-Douglas analysis

because the evidence will not support a prima facie case. For example, Plaintiff

cannot point to any evidence that QA subjected her to an adverse employment

action prior to the termination of her employment. In addition, she cannot prove a

claim of race discrimination with respect to her termination12 because the only

person named as an alleged “discriminator” (i.e., Ms. Bankhead) had no input into

that decision. Moreover, there is nothing to rebut the evidence that Plaintiff was

fired by Dr. Sibley due to ongoing deficient work performance.

            1. The Only Adverse Employment Action Taken Against Plaintiff
               Was the Termination of Her Employment

         Essential to establishing a prima facie case of discrimination under

McDonnell Douglas is that the plaintiff has evidence that she “was subjected to an

adverse employment action in contrast with similarly situated employees outside

the protected class." Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1087 (11th Cir.

2004). Yet, for all but one of Plaintiff’s allegations (i.e., everything except her

12
     Section II addresses the retaliation claims related to Plaintiff’s termination.

                                             14
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 15 of 31




termination) there is no evidence to establish that the alleged events even occurred,

let alone show that she was subjected to an adverse employment action.13

       For example, Plaintiff claims that QA discriminated against her based on

sexual orientation and race because she supposedly was “forced” to sign in and out

for lunch/breaks and was allegedly not paid for breaks, and she claims Caucasian

and heterosexual employees were not treated similarly. Doc. 59 ¶¶ 37, 69. But, the

evidence does not support those assertions. None of QA’s employees, including

Plaintiff, were required to sign in or out for lunch or breaks. (SUMF ¶¶ 38-41)

Instead, QA merely asked its employees, as a courtesy, to use the company’s sign

in/out logs to report their whereabouts when they were out of the office, in case

they needed to be reached. Id. The use (or non-use) of those logs had no effect on

an employee’s pay, and no employees were ever disciplined if they did not fill out

the logs. Id. In fact, there is no evidence that Plaintiff was ever disciplined for

failing to sign in or out, and she admits that her paychecks always represented the

full amount of her salary. (SUMF ¶ 37) Thus, there is no basis for claims that


13
   An adverse employment action is “a serious and material change in the terms,
conditions, or privileges of employment." Davis v. Town of Lake Park, 245 F.3d
1232, 1239 (11th Cir. 2001) "[T]he employee's subjective view of the significance
and adversity of the employer's action is not controlling; the employment action
must be materially adverse as viewed by a reasonable person in the circumstances."
Id. "If an action has no effect on an employee, it is not an adverse employment
action." Clark v. Potter, 232 F. App'x 895, 896 (11th Cir. 2007).

                                         15
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 16 of 31




Plaintiff was treated differently or subjected to any adverse employment action

regarding signing in/out or whether she was paid for breaks.

       With that said, based on information learned in discovery, Defendants

believe that Plaintiff will try to shift the “lunch break” argument from what she has

pled (i.e., not paid for breaks) to claiming that she worked additional hours to

“make up” the time she took for lunch.. However, Plaintiff was a salaried

employee, and like all of her salaried coworkers, she was expected to work

whatever hours were necessary to complete their assignments, regardless of

whether it took under or over 40 hours a week. (SUMF ¶ 24-26). And, again,

Plaintiff always received her full salary. (SUMF ¶¶ 30-31) Therefore, there is still

no evidence of an adverse employment action based on Plaintiff’s schedule.

       Moreover, even if the “worked extra hours” argument was appropriate, the

evidence does not support Plaintiff’s contentions. For example, Plaintiff testified

that she did not always stay later at work when she took a lunch. (SUMF ¶39). In

addition, QA’s daily sign in/out logs (i.e., Pl. Dep. Exs. 16 through 23) show that

there were 83 days that Plaintiff signed in and out for lunch (See Pl. Dep. Ex. 24).14

On 43 of those days, her time in the office was less than 7 hours, and on another 34


14
  Pl. Dep. Ex. 24 is a summary of all of the daily sign in/out logs for days showing
that Plaintiff took a lunch break. The information for the summary was taken from
Pl. Dep. Exs. 16-23.

                                         16
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 17 of 31




of those days her “in office” time was less than 8 hours. Id.15 Yet, Plaintiff testified

that she interpreted the October 2015 “lunch break” conversation with Ms.

Bankhead to mean that a salaried employee had to work 8 hours of “in office” time

every day (i.e., if you get to work at 9 a.m. and then take an hour lunch, you have

to work until at least 6 p.m. (SUMF ¶ 47). Thus, the evidence shows that Plaintiff

did not alter her work schedule based on that discussion with Ms. Bankhead.

       Plaintiff also claims gender discrimination based on the purported

“hypercriticism” of her work and an alleged lack of assistance. But, again, she has

not provided even one example to demonstrate her allegation. In fact, the evidence

shows quite the opposite. After Dr. Sibley realized that Plaintiff’s performance was

lacking, she personally began working with Plaintiff one-on-one to try to help her

improve the quality of her work. (SUMF ¶¶ 67-75, 78-80). In addition, Tracey

Bankhead talked Dr. Sibley out of firing Plaintiff in January 2016 and again that

spring, and even offered to continue working with her after she learned of Dr.

Sibley’s intention to terminate Plaintiff’s employment in May. (SUMF ¶¶141-142).

       Additionally, Plaintiff fails to explain or point to any evidence to

demonstrate how Ms. Bankhead was constantly “surveilling” her, but not the

heterosexual coworkers on her team. See Doc. 59 ¶¶ 17, 37. Contrary to her
15
  According to the logs there were only 6 days that Plaintiff took a lunch and
worked more than 8 hours, 3 of which she only stayed 10-15 minutes extra. Id.

                                          17
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 18 of 31




allegations, the daily sign in/out logs show that the majority of QA’s employees,

including management, documented their time in and out of the office, so there is

nothing to indicate any disparate treatment. See Pl. Dep. Exs 16-23. In addition,

Ms. Bankhead testified that she only checked the sign in/out logs if she needed an

employee and wanted to see if they were in the office, which included the logs for

both Plaintiff and Ms. Ramey. (SUMF ¶ 42) Thus, there is no evidence that QA

was “surveilling” Plaintiff or using the sign in/out logs for any improper purpose.

      Finally, Plaintiff alleges that her race was a “motivating factor” in

“discipline” by QA (Doc 59 ¶ 54). But, once again, she has not pointed to even

one instance where she received any discipline during her employment with QA.

      Thus, Plaintiff’s discrimination claims based on being “forced” to sign in

and out, non-payment for breaks, lack of assistance with work, “hypercriticism,“

“surveilling,” and “discipline” cannot proceed because there is no evidence that

any of these things happened to her. As such, the only allegations that the Court

should consider for purposes of a discrimination claim are related to Plaintiff’s

termination of employment, which will be addressed below.

      2.     Plaintiff Has Not Identified a Proper Comparator

      Plaintiff also cannot establish a prima facie case of discrimination with

respect to the termination of her employment because she cannot identify any other


                                         18
      Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 19 of 31




QA employee who had similar performance deficiencies as her, but was not

terminated.16 Likewise, even if the Court should find that any of Plaintiff’s other

discrimination allegations involve adverse employment actions, summary

judgment remains unavoidable because there are no identified comparators, except

for Plaintiff’s assertion that Melissa Ramey was similarly-situated for purposes of

the “lunch break” claims. See Doc 59 ¶¶ 23, 25. However, the evidence contradicts

that contention.

        It is undisputed that Plaintiff’s understanding of the lunch break policy

resulted from a discussion with Ms. Bankhead in October 2015. (SUMF ¶¶ 43-47)

However, Ms. Ramey reported to a different supervisor (i.e., Michelle Adkins)

from the beginning of her employment in late August 2015 until on or about

February 17, 2016, and was informed about company policies by Ms. Mow when

she first started working at QA. (SUMF ¶ 16-17, 127)         Thus, Ms. Ramey is not

Plaintiff’s comparator for that time period.17 In addition, there were no discussions

16
  For purposes of her prima facie case Plaintiff must demonstrate “that she and her
comparators are 'similarly situated in all material respects..." Lewis v. City of Union
City, 918 F.3d 1213, 1228-29 (11th Cir. 2019).
 17
    See Knox v. Roper Pump Co., 957 F.3d 1237, 1248 (11th Cir. 2020), quoting
 Silvera v. Orange Cty. Sch. Bd., 244 F.3d 1253, 1261 n.5 (11th Cir. 2001)
 (Discussing the effect of different supervisors on the comparator analysis and
 explaining that "differences in treatment by different supervisors or decision
 makers can seldom be the basis for a viable claim of discrimination.").

                                          19
   Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 20 of 31




between Ms. Bankhead and Ms. Ramey about lunch breaks, even after Ms.

Bankhead became Ms. Ramey’s supervisor. (SUMF ¶¶ 126). Thus, there is no

evidence that Ms. Bankhead had anything to do with the difference in how Plaintiff

or Ms. Ramey understood QA’s lunch break policy. So, even if the “lunch break”

claim could be construed as involving an adverse employment action, the evidence

does not support a prima facie case because Plaintiff has not identified a proper

comparator. See Lewis, 918 F.3d at 1224. Likewise, Plaintiff has no evidence to

suggest that Ms. Ramey was her comparator with respect to any claim related to

work performance, as Ms. Ramey always met her deadlines, turned in complete

work, and was available any time QA management needed her. (SUMF ¶¶ 18-19)

      3.    There Is No Evidence of Pretext

      If Plaintiff somehow is able to make out a prima facie case of discrimination

on any of her allegations, her claims still cannot survive summary judgment

because she cannot “produce sufficient evidence for a reasonable factfinder to

conclude that each of the employer’s proffered nondiscriminatory reasons is

pretextual.” Chapman v. AI Transp., 229 F.3d 1012, 1037 (11th Cir. 2000) (en

banc). For example, when Ms. Bankhead responded to Plaintiff’s question about

lunch breaks in October 2015, she simply made a mistake. (SUMF ¶¶ 44-46, 120)

There is no evidence to contradict Ms. Bankhead’s testimony that she provided


                                        20
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 21 of 31




information to Plaintiff that she believed was correct based on her own time

keeping practices during the 19+ years she had been employed by QA. Id. The

fact that Ms. Bankhead apologized to Plaintiff after she realized her

misunderstanding about lunch breaks further demonstrates her sincerity in

acknowledging that she did not intend to provide incorrect information to Plaintiff.

(SUMF ¶ 78). No credible evidence exists to contradict this testimony.

      With respect to the termination of Plaintiff’s employment, Dr. Sibley

testified extensively regarding her decision to do so, citing the months of ongoing

issues surrounding Plaintiff’s work performance, her inability to improve, and the

effects that it had on QA and its other employees. (SUMF ¶¶ 66-81, 84, 87,

101,145-146) Ms. Demars and Ms. Bankhead testified similarly with respect to

Plaintiff’s deficient work. (SUMF ¶¶ 66, 74, 80-82, 85, 87, 89, 98, 99, 101-105,

141). In addition, it is undisputed that Dr. Sibley made the termination decision

on her own. (SUMF ¶¶ 147-150). But, Plaintiff has only named Ms. Bankhead as

the alleged discriminator, even though Ms. Bankhead saved Plaintiff’s job at QA

on more than one occasion, and also made an attempt to do so the weekend before

the termination meeting. SUMF ¶¶ 141, 142, 151, 162).

      Thus, there is no evidence to suggest that QA provided pretextual reasons

for terminating Plaintiff. While Plaintiff may not agree with QA’s assessments of


                                        21
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 22 of 31




her work or the decision to end her employment, she cannot succeed on her claims

“by simply quarreling with the wisdom of that reason.” Chapman, 229 F.3d at

1030. See also Ward v. Troup Cnty. Sch. Dist. (11th Cir. 2021), quoting Alvarez v.

Royal Atl. Devs., Inc., 610 F.3d 1253, 1266 (11th Cir. 2010) (Explaining that the

Court’s ‘“sole concern” in a Title VII civil action is whether the employer engaged

in unlawful discrimination -- not whether the plaintiff is, in fact, a good employee..

In other words, "[a]n employer may fire an employee for a good reason, a bad

reason, a reason based on erroneous facts, or for no reason at all, as long as its

action is not for a discriminatory reason."’). Therefore, summary judgment on

Plaintiff’s discrimination claims must be granted because she has no evidence to

create a genuine issue of material fact regarding QA’s reasons for her termination.

      B. There Is No “Convincing Mosaic” of Evidence of Any Discrimination

      With no way for her discrimination claims to survive under a McDonnell

Douglas analysis, Plaintiff may attempt to argue that her claims can go forward

under a “convincing mosaic” theory. But, to establish a “convincing mosaic” a

plaintiff should have “evidence that demonstrates, among other things: (1)

suspicious timing, ambiguous statements, and other bits and pieces from which an

inference of discriminatory intent might be drawn; (2) systematically better

treatment of similarly situated employees; and (3) that the employer's justification


                                         22
      Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 23 of 31




is pretextual.” Robertson at *17, quoting Lewis v. City of Union City, Ga., 934 F.3d

1169, 1185 (11th Cir. 2019). No such evidence exists in this case.

        As Defendants have already pointed out, Plaintiff admits that there were no

statements by anyone at QA that could be construed as negative regarding her race

or gender/sexual orientation. (SUMF ¶¶7-8) Likewise, there is nothing to suggest

that QA treated any of its employees differently based on race, gender/sexual

orientation, or any other protected characteristic. Further, as discussed in Section

I.A., supra, Plaintiff has no evidence to contradict Ms. Bankhead’s testimony

regarding her mistaken belief about lunch breaks, or Dr. Sibley’s testimony that

she made the decision to terminate Plaintiff’s employment on her own, based on

her personal observation of Plaintiff’s performance issues. (SUMF ¶¶ 36-38; 105)

Moreover, the fact that Ms. Bankhead advocated for keeping Plaintiff employed at

QA on multiple occasions, including at the end of her employment, rebuts any

assertion that she was treating Plaintiff in a discriminatory manner. (SUMF ¶¶ 142,

151) Thus, there is no evidence to support a “convincing mosaic” theory.

II.     Plaintiff Has No Evidence To Support Her Claims of Retaliation

        In Counts II, and IV of her Second Amended Complaint Plaintiff alleges

claims of Title VII retaliation against QA, and in Count VI she brings § 1981

claims of retaliation against QA and Ms. Bankhead, individually. See Doc. 59.


                                         23
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 24 of 31




Again, because Plaintiff has not alleged any “direct evidence” of unlawful

retaliation, the McDonnell-Douglas burden-shifting framework must be applied to

determine whether these claims may go forward. Ward v. Troup Cnty. Sch. Dist.

Appeal No. 20-11697, *11 (11th Cir. Apr. 1, 2021), citing Brown v. Ala. Dep't of

Transp., 597 F.3d 1160, 1181 (11th Cir. 2010). However, Plaintiff’s retaliation

claims cannot survive under that analysis because there is no evidence to establish

the “protected activity” and “causation” elements of her prima facie case.18

       The underlying premise of Plaintiff’s retaliation claims is that her

employment was terminated shortly after she had conversations on May 20, 2016,

wherein she expressed to Ms. Bankhead, Ms. Mow and Ms. Demars that she felt

that she was being treated “differently” than her coworker Melissa Ramey with

respect to lunch breaks. Doc 59 ¶¶ 43-45, 62, 74-75. But, those conversations in

no way involved statutorily protected activity because Plaintiff never stated or even

suggested that the alleged difference in treatment was due to her race and/or

gender/sexual orientation. Plaintiff also incorrectly assumes that because Dr.

Sibley terminated her employment a few days later after the May 20 conversations,


18
  To establish a prima facie case of Title VII and/or §1981 retaliation Plaintiff
must show that (1) she engaged in statutorily protected activity, (2) that she
suffered a materially adverse employment act and (3) that the materially adverse
employment act was causally related to her protected activity. Ward at *11, citing
Chapter 7 Tr. v. Gate Gourmet, Inc., 683 F.3d 1249, 1258 (11th Cir. 2012).

                                         24
   Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 25 of 31




the events must be causally related. Doc. 59 at ¶¶ 29-30, 43-45, 61-62, and 74-75.

Likewise, Plaintiff’s claim against Ms. Bankhead is based on the assumption that

she was involved in the termination decision, which is contradicted by the

evidence. Moreover, even if Plaintiff could establish a jury issue on her prima

facie case, she has no evidence to rebut QA’s legitimate, performance-based

reasons for the termination of her employment.

   A. Plaintiff Did Not Engage In Statutorily Protected Activity

      The first element Plaintiff must demonstrate to establish unlawful retaliation

is that she "engaged in statutorily protected expression." Meeks v. Computer

Assocs. Int'l, 15 F.3d 1013, 1021 (11th Cir. 1994). A complaint regarding an

employment practice constitutes statutorily protected expression if the employee

"explicitly or implicitly communicate[s] a belief that the practice constitutes

unlawful employment discrimination." However, a generic internal complaint

about unfair treatment is insufficient for a plaintiff to meet her burden on this

element of a prima facie case of retaliation. See Suber v. Lowes Home Ctrs.,

Appeal No. 20-13142, *4 (11th Cir. Apr. 21, 2021) (unpublished), citing Coutu v.

Martin County Board of County Commissioners, 47 F.3d 1068, 1074 (11th Cir.

1995) (Holding that an internal grievance about unfair treatment does 'not

constitute statutorily protected activity' because '[u]nfair treatment, absent


                                        25
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 26 of 31




discrimination based on race, sex, or national origin, is not an unlawful

employment practice under Title VII.').

       In Suber the plaintiff was a Lowe’s employee who was involved in an

incident where a customer threatened him. Id. at *2. Subsequently, the plaintiff

had discussions with and sent emails to Lowe’s HR department containing generic

allegations of unfair treatment and complaints about the inadequacy of Lowe’s

response to the incident. Id. The 11th Circuit upheld the dismissal of the plaintiff’s

retaliation claim for failure to establish the engagement in statutorily protected

activity because nowhere in the plaintiff’s correspondence was there an allegation

that the treatment he received was based on a protected characteristic. Id. at *4.

       Similarly, by her own admissions, Plaintiff never complained to anyone at

QA that she felt that she was experiencing any adverse treatment because of her

race or her gender, sexual orientation and/or any alleged gender non-conformity.

(SUMF ¶¶ 2, 3 124, 128, 129, 137, 138). Instead, her statements to QA were

merely that she allegedly felt that she was treated “unfairly” and “differently” than

Ms. Ramey. Id.19 Clearly, this evidence unequivocally demonstrates that Plaintiff

cannot establish the essential element of “engaging in statutorily protected


19
   Plaintiff’s EEOC Charge and Second Amended Complaint are also devoid of
any facts to support any contention that she complained to QA about any type of
alleged unlawful disparate treatment See Pl. Dep. Ex 3 and Doc. 59 ¶¶ 61, 74.

                                          26
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 27 of 31




activity” for purposes of proving a prima facie case of retaliation. See Suber,

supra. See also Ortiz v. Waste Mgmt., Appeal No. No. 19-11922 (11th Cir. April

27, 2020) (Explaining that when a plaintiff fails to articulate facts regarding

protected activity in her EEOC Charge and then summarily adds language to her

pleadings that she made a complaint about unlawful discrimination, the claim will

not survive unless there are facts in the record that can establish that the plaintiff

specifically communicated to her employer that the treatment at issue was because

of a protected characteristic). Summary judgment, therefore, must be granted to

QA on Counts II, IV and VI of Plaintiff’s Amended Complaint, and to Ms.

Bankhead on Count VI.

   B. Dr. Sibley Was Unaware of Any Statutorily Protected Activity

      Even assuming, arguendo, that the evidence creates a jury issue as to

whether Plaintiff can establish that she engaged in statutorily protected activity, her

retaliation claims still fail because Dr. Sibley had no knowledge of any allegations

of unlawful discrimination at the time she decided to terminate Plaintiff’s

employment. The Eleventh Circuit has recently reiterated that the inability to

establish that the decisionmaker was aware of the plaintiff’s protected activity is

fatal to proving a claim of unlawful retaliation:

             As a starting point for any retaliation claim, a plaintiff needs to
             show (among other things) that the decisionmaker actually knew

                                          27
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 28 of 31




             about the employee’s protected expression. See Brungart [v.
             BellSouth Telecomms., Inc.], 231 F.3d [791] at 799 [(11th Cir.
             2000)]. That awareness, like most issues of fact, can be
             established through circumstantial evidence—but not by
             unsupported inference. See id. In short, if Hogan did not know
             about Martin’s discrimination complaints, he could not have
             fired her because of them. As we said in Clover v. Total System
             Services, Inc., which governs this case, a jury finding that a
             decisionmaker was aware of an employee’s protected conduct
             "must be supported by reasonable inferences from the evidence,
             not mere speculation." 176 F.3d 1346, 1355 (11th Cir. 1999).

Martin v. Fin. Asset Mgmt. Sys., Inc., 959 F.3d 1048, 1053 (11th Cir. 2020).

      In this case, the undisputed evidence shows that Dr. Sibley was the sole

decisionmaker with respect to Plaintiff’s termination. (SUMF ¶¶ 145, 147, 148.

154). So, assuming, arguendo, that Plaintiff engaged in statutorily protected

activity on May 20, 2016, the legal question becomes whether or not Dr. Sibley

had any knowledge about it. Martin, supra. According to the evidence, the answer

to that question is a resounding “no.”

      Dr. Sibley was not in the office when the events occurred with Plaintiff on

May 20, 2016, as she was out of town. (SUMF ¶ 143-145). She did not know

about Plaintiff’s May 20, 2016, email to Ms. Bankhead. (SUMF ¶ 149-150)

Instead, her knowledge of the situation with Plaintiff was limited to what she

learned through phone calls from Ms. Demars and Ms. Mow on May 20, 2016, as

Plaintiff had never come to her with any issues of discrimination. (SUMF ¶ 144,


                                         28
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 29 of 31




152). However, there was no mention to Dr. Sibley of anything that could even

resemble a complaint of discrimination in that conversation. (SUMF ¶ 153).

      Thus, there is simply no evidence to suggest that when Dr. Sibley made the

decision to terminate Plaintiff’s employment with QA she had any idea that

Plaintiff was claiming any type of discrimination. Plaintiff also admits to having

no knowledge of any conversations that Dr. Sibley had with anyone at QA in

making the decision to terminate her employment, so she cannot rebut Dr. Sibley’s

testimony that she was unaware of any alleged protected activity. (SUMF ¶154).

Thus, the lack of evidence to suggest that Dr. Sibley had any awareness of any

statutorily protected activity by Plaintiff renders summary judgment for QA as

appropriate on Claims II, IV and VI. Vaughn v. Ret. Sys. (11th Cir. 2021), citing

Martin, 959 F.3d at 1053 (Dismissing a retaliation claim because a decisionmaker's

awareness of protected activity cannot be established by "unsupported inference.").

      Likewise, the §1981 claim of retaliation against Ms. Bankhead must be

dismissed. Dr. Sibley testified that she alone made the decision to terminate

Plaintiff’s employment, without anyone’s input. (SUMF ¶145-148). In fact, Ms.

Bankhead offered to continue working with Plaintiff, even after Dr. Sibley

informed her that the decision to terminate Plaintiff had been made. (SUMF ¶ 151).

Thus, Plaintiff has no factual basis to hold Ms. Bankhead individually responsible


                                        29
     Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 30 of 31




for the termination of her employment. See Smith v. Bray, 681 F.3d 888, 896 (7th

Cir. 2012) (citations omitted) (“[P]ersonal liability cannot be imposed on a

corporate official for the corporation's violation of section 1981 when that official

is not alleged to have participated in actual discrimination against the plaintiff”).20

     C. QA Had Legitimate Reasons For Terminating Plaintiff’s Employment
       Because Plaintiff cannot point to evidence to support a prima facie case of

retaliation, the Court’s inquiry on summary judgment ends and Defendants’ motion

must be granted on these claims. Jimenez v. Wellstar Health Sys., 596 F.3d 1304,

1311 (11th Cir. 2010). With that said, in the event that it is somehow determined

that the retaliation claims could move forward to the pretext analysis, Defendants

point out that they have met their legal burden of producing a legitimate reason for

Plaintiff’s termination (i.e., ongoing poor work performance and failure to

improve), and Plaintiff cannot point to any evidence in the record to rebut that

reason. See Section I.A.3, supra.21 As such, there is no issue for a jury to resolve,

and summary judgement is warranted on Plaintiff’s retaliation claims.


20
   See also Littlejohn v. City of New York, 795 F.3d 297, 314 (2d Cir. 2015),
quoting Back v. Hastings On Hudson Union Free Sch. Dist., 365 F.3d 107, 127 (2d
Cir. 2004) (Finding that individual liability for retaliation under § 1981 is only
established "if that individual is 'personally involved in the alleged deprivation.'")
21
   Defendants hereby incorporate the arguments and evidence in Section I.A.3.,
infra, as it set forth fully herein.

                                           30
    Case 1:19-cv-02549-JPB-JSA Document 85-1 Filed 06/14/21 Page 31 of 31




                                 CONCLUSION

      Because Plaintiff’s allegations are not supported by any evidence in the

record that would raise a genuine issue of material fact on her alleged claims of

discrimination and retaliation, there is nothing for a jury to consider in this case.

Summary judgment, therefore, must be granted on all Counts of Plaintiff’s Second

Amended Complaint.

                                CERTIFICATION

      In accordance with LR 7.1D, NDGa, the undersigned hereby certifies that

this Memorandum of Law complies with the font and point selections approved by

the court in LR 5.1B, NDGa.

             Respectfully submitted this 14th day of June 2021,

                                              /s/ Robert C.D. McDonald
                                              Georgia Bar No. 489600
                                              Attorney for Defendants

The Law Offices of Robert C.D. McDonald, P.C.
5410 Matt Highway, PMB 3
Cumming, Georgia 30028
Phone: (770) 662-1550
Facsimile: (770) 662-1561
rmcdonaldlaw@ceocenters.com




                                         31
